Citation Nr: 1224245	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for status post hammertoe deformity of the left little toe.

2.  Entitlement to an initial compensable rating for status post hammertoe deformity of the right little toe.

3.  Entitlement to higher initial ratings for status post plantar fasciotomy of the left foot with arthritis, rated as 0-percent disabling (i.e., noncompensable) prior to November 3, 2010, and as 10-percent disabling since.

4.  Entitlement to higher initial ratings for status post Brostrom reconstruction of the lateral ligaments of the right ankle, rated as 0-percent disabling prior to June 20, 2007, and as 10-percent disabling since.

5.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee with arthritis. 

6.  Entitlement to higher initial ratings for carpel tunnel syndrome of the left hand, rated as 0-percent disabling prior to April 2, 2010, and as 10-percent disabling since.

7.  Entitlement to higher initial ratings for carpel tunnel syndrome of the right hand, rated as 0-percent disabling prior to April 2, 2010, and as 10-percent disabling since.

8.  Entitlement to higher initial ratings for arthritis of the acromioclavicular (AC) joint of the right shoulder, rated as 0-percent disabling prior to January 28, 2008, and as 10-percent disabling since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1985 until retiring in October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Nashville, Tennessee currently holds jurisdiction over the claims.

In January 2010, the Veteran provided testimony before the Board limited to the issue as to whether she had filed a timely substantive appeal with regard to the initial rating issues listed on the title page.  A Board decision in February 2012 ultimately decided that the Veteran had timely appealed her initial rating claims.  At that time, the case was remanded to accommodate the Veteran's request for a Travel Board hearing regarding the merits of her claims.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge regarding the merits of her claims.  A copy of the hearing transcript is associated with the claims folder.  As the prior Board hearing did not involve any testimony regarding the merits of the claims, the claims may be decided by a single VLJ.  38 U.S.C.A. § 7102.  There is no need for additional hearing before another VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but finds that additional development is necessary prior to further appellate review.

In May 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) advising the RO that she had received treatment at the VA Hospital in Memphis, Tennessee from "Jan 2008 - Present."  She commented that she was submitting "some medical documents" from this facility and requested the RO to contact the Memphis VA Medical Center (VAMC) for "other documents."  The records she submitted covered the time period from April 2009 to December 2009.

The Board notes that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the Veteran argues that the RO has improperly assigned "staged ratings" for several of her disabilities.  Thus, the relevance of any VA medical records for an earlier time in the appeal period are particularly relevant.  Therefore, the Board must defer consideration of the claims to obtain complete VA clinical records.

The Board is also of the opinion that the Veteran should be afforded additional VA examinations for her current disabilities of the feet, right ankle, right knee, right shoulder and bilateral carpal tunnel syndrome.  With respect to the carpal tunnel syndrome, the Veteran submitted a recent excerpt from her VA clinical records reflecting that she was scheduled for right carpal tunnel release in September 2010.  She last underwent VA examination for this disability in June 2010.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA examination necessary where claimant submitted evidence of increased impairment since the last VA rating examination).

With respect to bilateral foot disability, the VA examiner in November 2010 reported difficulty assessing the etiology of the Veteran's complaints due to lack of knowledge of her prior surgical procedures.  The Veteran has a history of Morton's neuroma causing numbness sensation, and was diagnosed with nonservice-connected peripheral neuropathy in July 2008.  It is unclear which aspects of her symptoms are attributable to service-connected versus nonservice-connected cause.  See Mittleider v. West, 11 Vet. App. 181 (1998) (medical opinion is required to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, if possible). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the following clinical records from the Memphis VAMC:
   
   a) relevant treatment records for the time period from January 2008 to April 2009; and
   b) relevant treatment records from May 2010 to present including any surgical reports pertaining to right carpal tunnel release in September 2010.
   
2.  Upon receipt of any additional records, schedule the Veteran for appropriate examination(s) for her service-connected disabilities of the feet, right ankle, right knee, right shoulder and bilateral carpal tunnel syndrome.  The claims folder contents must be made available for review to the examiner(s).  Following examination and interview of the Veteran as well as review of the claims folder, the examiner(s) is/are requested to provide the following findings:

With respect to the feet, 

   a) identify all abnormalities of the feet and functional impairment caused by each abnormality;
   
   b) to the extent possible, determine the nature and etiology of the Veteran's complaints of foot numbness and tingling sensation.
   
   In providing these findings, the examiner should consider the following:
   
* the assessment of peripheral neuropathy of the left 4 distal toes in December 2000;
* the assessment of neuritis of toes 2-5 bilaterally in February 2001;
* the arthroplasties of the 5th toes bilaterally in November 2003;
* the assessment of callous and bone spur in October 2003;
* the left plantar fasciotomy and heel spur injection in May 2005;
* the treatment for bilateral foot pain and plantar fasciitis in 2006;
* the excision of bilateral neuromas of the 3rd innerspaces bilaterally with arthroplasty of both 4th digits in February 2007;
* the arthroplasty of the 3rd digits bilaterally in January 2008;
* the July 2008 private examiner assessment of bilateral peripheral neuropathy and bilateral edema; and
* a May 2009 VA clinic report of numbness in the 2nd through 4th toe digits bilaterally.

With respect to the right knee, 

      a) provide the Veteran's range of motion findings in extension and flexion of the right knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

   c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

   In providing these findings, the examiner should consider the following:
   
* a July 1991 MRI report reflecting a prior history of surgical resection of the posterior horn of the medial meniscus;
* an October 1995 x-ray report interpreted as showing chondrocalcinosis most likely on the basis of post-traumatic change to the anterior horn of the lateral meniscus;
* the surgery in June 1999 involving debridement of the right lateral meniscus and anterior cruciate ligament (ACL) reconstruction;
* a November 2003 MRI report interpreted as showing a complete tear of the posterior horn of the lateral meniscus;
* the right knee arthroscopy with partial medial and lateral meniscectomies in July 2004; and 
* the right knee arthroscopy in February 2005 with loose body removal, revisions of ACL reconstruction, removal of hardware, extensive chondroplasty and partial lateral meniscectomy.


With respect to the right ankle, 

	a) provide the Veteran's range of motion findings in plantar flexion and dorsiflexion of the right ankle; and

	b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right ankle joint?  If feasible the examiner should portray any additional functional limitation of the right ankle due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.

   In providing these findings, the examiner should consider the following:
   
* the history of Brostom reconstruction of the right lateral ankle ligaments in September 2005.

With respect to bilateral carpal tunnel syndrome (CTS), 

	a) the examiner should describe all impairment associated with right and left median nerve paralysis, including flexion of the fingers and thumb as well as wrist flexion and strength; and 

	b) the examiner should also provide a clinical impression as to whether the impairment of the right and left median nerve is mild, moderate or severe in degree.

   In providing these findings, the examiner should consider the following:
   
* an October 2004 electromyography (EMG) report interpreted as showing mild bilateral CTS;
* a December 2006 EMG report interpreted as showing moderate right CTS and mild left CTS;
* an April 2010 VA clinical finding of 4/5 muscle strength with weak grip; 
* an April 2010 EMG report interpreted as showing bilateral median neuropathies; and
* the reported history of right carpal tunnel release in September 2010.

With respect to the right shoulder, 

   a) provide the Veteran's range of motion findings for the right shoulder; and

	b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right shoulder joint?  If feasible the examiner should portray any additional functional limitation of the right shoulder due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file

3.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH A. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

